Name: Commission Regulation (EEC) No 3782/90 of 19 December 1990 on transitional measures applicable in the raw tabacco sector after the unification of Germany
 Type: Regulation
 Subject Matter: plant product;  European construction;  international security;  political geography
 Date Published: nan

 28 . 12. 90 Official Journal of the European Communities No L 364/ 17 COMMISSION REGULATION (EEC) No 3782/90 of 19 December 1990 6n transitional measures applicable in the raw tobacco sector after the unification of Germany sionally for the period from unification until 31 December 1990 ; whereas, given that the aforementioned conditions still obtain, this scheme should be extended beyond that date ; Whereas it is necessary to forbid, for a given operator, the cumulation of prices, premiums and export refunds under the national legislation introduced before 3 October 1990 in the territory of the former German Democratic Repu ­ blic and the Community rules taking effect from that same date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Raw Tobacco, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3577/90 of 4 December 1990 on the transitional measures and adjustments required in the agricultural sector as a result German unification ('), and in particular Article 3 thereof, Whereas Regulation (EEC) No 3577/90 lays down, inter alia, that measures to supplement those provided for in that Regulation may be adopted in order to ensure the harmonious integration of farming in the territory of the former German Democratic Republic into the common agricultural policy ; Whereas in the raw tobacco sector the Community prices, premiums and export refunds are fixed for a given harvest under Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco (2), as last amended by Regulation (EEC) No 1 329/90 (3) ; whereas the said prices, premiums and refunds do not apply, having regard to the date of the unification of Germany, as regards the 1990 harvest, to tobacco grown in the territory of the former Germany Democratic Republic ; Whereas tobacco grown in the said territory in 1990 is currently covered by national arrangements similar to the Community rules on tobacco ; whereas Germany should be authorized, in certain cases, to effect payments, from the date of unification, in respect of prices, premiums and export refunds from national funds for tobacco from the 1990 harvest grown in the territory of the former German Democratic Republic ; whereas, however, in order to avoid any distortion of competition, the prices and premiums granted may not exceed the amounts fixed by the Council in Regulation (EEC) No 1331 /90 (4) for the 1990 harvest for the Community varieties corresponding to the varie ­ ties produced in the territory of the former German Democratic Republic ; whereas the amount of the export refunds on such tobacco may not exceed the amount fixed by the Commission ; Whereas, in Commission Regulation (EEC) No 2777/90 of 27 September 1990 on interim measures applicable in the raw tobacco sector after the unification of Germany (*), the Commission adopted measures to this effect, provi ­ Article 1 1 . Germany is hereby authorized to grant from national funds, for the varieties of tobacco harvested in 1990 in the territory of the former German Democratic Republic, the prices, premiums and export refunds provided for in Regulation (EEC) No 727/70 . 2. The national payment for the prices and premiums referred to in paragraph 1 may not exceed the prices and premiums fixed for a corresponding variety under Regula ­ tion (EEC) No 1331 /90 . 3 . The national payment for the export refunds referred to in paragraph 1 may not exceed the amount fixed by the Commission for a corresponding variety. Article 2 1 . Germany shall ensure that the prices, premiums and export refunds provided for in Regulation (EEC) No 727/70 are not granted from Community funds for the tobacco varieties harvested in 1990 or earlier in the terri ­ tory of the former German Democratic Republic . 2. Germany shall notify the Commission as soon as possible of the measures taken to ensure that paragraph 1 is complied with . Article 3 This Regulation shall enter into force on 1 January 1991 . It shall apply until 31 December 1992. (') OJ No L 353, 17. 12. 1990, p. 23 . 0 OJ No L 94, 28 . 4. 1970, p. 1 . 0 OJ No L 132, 23. 5. 1990, p . 25. (4) OJ No L 132, 23. 5. 1990, p . 28 . 0 OJ No L 267, 29. 9 . 1990, p . 32. No L 364/ 18 Official Journal of the European Communities 28 . 12. 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990. For the Commission Ray MAC SHARRY Member of the Commission